DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
No claims have been amended, newly added or newly canceled.

Claims 1, 6-19, 21-24 are currently pending.
Claims 9-11 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2018.
Claims 1, 6-8, 12 and 21-24 have been examined on their merits.


.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (US 2011/0027879, hereinafter “Katz”-previously cited) in view of Du et al (US 2012/0237485, hereinafter “Du’485”-previously cited), Leach et al (US 2014/0023723, hereinafter “Leach”-newly cited) and Rinkoski (Thesis from University of Florida, 2008, hereinafter “Rinkoski”-previously cited).
The amended claims are drawn to a method of producing functional trabecular meshwork (TM) cells comprising culturing TM cells, lysing the cultured TM cells when confluence is reached (or 80% confluence is reached) to produce a TM-ECM and culturing ADSC on the TM-ECM in the presence of TM cell conditioned medium for a time sufficient to cause differentiation of the ADSC to functional TM cells. 
Regarding claims 1 and 21, Katz teach methods of using ADSCs (page 1 para 6) and include methods of differentiating ADSCs into a mesodermal, ectodermal or endodermal lineage by co-culturing the ADSCs with mature cells from the respective 
Katz do not specifically include differentiating ADSCs into functional TM cells.
Du’485 teach wherein TM cells are useful and beneficial for therapeutic methods of use (page 2 para 15-18). Du’485 teach that multipotent stem cells are capable of differentiating into functional TM cells (page 1 para 8-9) and that these multipotent stem cells include those derived from adipose tissue (pages 5-6 para 41, page 6 para 48).
Therefore one of ordinary skill in the art would have been motivated to select mature TM cells as the mature cell type in Katz for differentiating the ADSCs into functional TM cells because Du’485 teach that TM cells are useful and beneficial for therapeutic methods of use (page 2 para 15-18). One of ordinary skill in the art would have had a reasonable expectation of success because Du’485 teach that multipotent stem cells are capable of differentiating into functional TM cells (page 1 para 8-9) and that these multipotent stem cells include those derived from adipose tissue (pages 5-6 para 41, page 6 para 48).
Neither Katz nor Du’485 teach using TM ECM produced by decellularizing a TM cell culture that had been seeded in a culture vessel.
Leach teach methods for producing compositions of decellularized extracellular matrix (DM) tissue culture (abstract). Cells used to produce the extracellular matrix can be seeded at various levels of confluence. Seeding cells at superconfluence (greater than 100% confluence) can increase the rate of extracellular matrix formation by 
Rinkoski suggest wherein it would be useful to use decellularized ECM meshwork as a substrate for TM cell culture (pages 56-57).
One of ordinary skill in the art would have been motivated to use TM ECM as a substrate produced by decellularizing/lysing TM cells in the method of Katz because Leach teach and suggest that decellularized/lysed ECM provides a substrate that will permit the inducing of differentiation toward a desired cell type and Du’485 teach that TM cells are a desired cell type. One of ordinary skill in the art would have had a reasonable expectation of success because Katz and Leach teach that ECM from a desired cell type allows for the differentiation of cells toward that desired cell type and Rinkoski indicate that ECM meshwork from decellularized TM cells provides a suitable substrate for cell culture.
Katz teach that alternatively the ADSCs are cultured in conditioned medium and induced to differentiate into a specific phenotype where the conditioned medium is 
Katz teach that other methods of inducing differentiation are known in the art and can be employed to induce the ADSCs to give rise to cells having a mesodermal, ectodermal or endodermal lineage (page 11, para 123).
One of ordinary skill in the art would have been motivated to combine the decellularized ECM from cultured cells and the conditioned medium from cultured cells in the method of Katz because both are taught to promote the differentiation of ADSC toward a desired cell type. The combination of two things known for the same purpose is prima facie obvious. One of ordinary skill in the art would have had a reasonable expectation of success because Katz specifically state that that other methods of inducing differentiation are known in the art and can be employed to induce the ADSCs to give rise to cells having a mesodermal, ectodermal or endodermal lineage.
Katz teach wherein a conditioned medium is formed when cells are grown to confluence (page 11 para 122). This would allow for cell factors to build within the conditioned culture medium and a sufficient extracellular matrix to form to support the cells intended for differentiation and production. Various acellular lattices comprised of 
One of ordinary skill in the art would have been motivated to use the decellularized ECM from the confluent cultures as well as the conditioned medium as this would have saved time and resources. One of ordinary skill in the art would have had a reasonable expectation of success because Leach teach that ECM can be obtained from decellularized confluent cell cultures for use as a substrate as well.
Regarding claim 6, the combined teachings of Katz, Du’485, Leach and Rinkoski provide a differentiated population of mature functional TM cells as described above and thus these cells will inherently express TM markers once differentiated as disclosed by Du’485 such as CH13L1 and AQP1 (page 5 para 38).
Regarding claims 7, 8, 22-24, Katz suggest wherein the ADSCs are co-cultured with the mature cells, or alternatively their conditioned medium, for at least 2 days or for from 2 to 14 days (page 20 para 210, pages 61-62 para 412, page 62 para 416 and 418). Du’485 suggest that differentiation of stem cells to TM cells can take up to 10 days (page 16 para 142). One of ordinary skill in the art would have been motivated to arrive at the claimed ranges through routine optimization and experimentation using the examples of Katz and Du’485 as starting points and thus rendering the claimed ranges obvious.
Regarding claim 12, the limitation “wherein the functional TM cells are autologous” is an intended use for the final product and thus since the ADSC is autologous to the donor of the cells, the differentiated TM cells are autologous when the donor is the intended recipient of the final product. However, even if this were not the case, since Du’485 indicate that final product of functional TM cells have beneficial use in therapeutic methods of cell transplantation, and that autologous cells are a suitable option in some aspects (pages 14-15 para 120), one of ordinary skill in the art would have been motivated to use cells, specifically the ADSCs and the mature TM cells, that are autologous because they would provide the optimal source for a therapeutic cell transplant and also help to avoid foreign prions from being administered as is well known in the art of cell therapy. 
Therefore the combined teachings of Katz, Du’485, Leach and Rinkoski render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejection above.
Applicant argues that the previous 103 rejection does not render the claims obvious because the references do not specifically teach culturing differentiated cells to confluence to form a decellularized matrix (ECM) as a scaffold on which to grow adipose-derived stem cells.
The formation of ECM from cultured cells is well known in the prior art to collect in the culture when the cells reach confluence. While the Higuchi reference was silent with this regard, this reference has been replaced with the Leach reference which more completely explains the effects of having the cells reach confluence in order to provide sufficient ECM to use as a support to induce differentiation in other cells as described above.
Applicant argues that the Katz reference does not teach all the limitations of the claims. Applicant argues that the declaration of Dr. Du provides evidence that the use of conditioned medium (CM) alone had no significant effect on differentiation and that one of ordinary skill in the art, following the teaching of Katz would not arrive at the claimed method.
This is not found persuasive as the missing feature of culturing cells to confluence to produce their ECM to use as a support is described by Leach for the purpose of inducing cells cultured on that ECM to differentiate along a desired pathway.
.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632